On Reading the Petition of the Complainant in this Cause, praying to be admitted to sue in Forma Pauperis, and that the Court would be pleased to assign her a Sollicitor and Counsel for that Purpose, and further praying the Court to grant her his Majesty’s Writt of ne exeat Provincia against the Defendant etc., It is Ordered that Mr. Grindlay 62 be appointed Sollicitor and Mr. Moultrie be assigned and appointed Counsel for her in this Cause.
John Troup Register in Chancery

 James Grindlay, attorney at law, in 1748 was one o£ the aspiring young men who founded the Charleston Library Society; in 1763 he was a trustee of the Scots Church in Charleston. He and John Rattray married sisters, Christian and Helen Govan, from Scotland. Grindlay died June 7, 1765. (SCHGM, XXIII, 163, 170; V, 132; St. Philip’s Register, 1754-1810, p. 141; Salley, Death Notices, p. 33.)